Citation Nr: 0525220	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  96-40 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bladder/kidney 
disability.

2.  Evaluation of residuals of excision of bilateral breast 
fibroadenomas, currently rated as noncompensable.

3.  Evaluation of uterine fibroids, currently rated as 
noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

In November 2000, the Board remanded matters to the RO.  
Claims for service connection for stomach, right ankle, foot, 
and respiratory tract disabilities which the Board had 
remanded to the RO in November 2000 were granted by the RO. 


FINDINGS OF FACT

1.  The veteran does not have current bladder or kidney 
disabilities. 

2.  Her breast fibroadenoma excision scars are well healed, 
superficial, do not exceed an area of 144 square inches (929 
sq. cm), are not tender or painful on objective demonstration 
or examination, and do not limit function of the breasts.

3.  Uterine fibroids are no more than mild and do not require 
continuous treatment or cause displacement of the uterus.




CONCLUSIONS OF LAW

1.  Bladder/kidney conditions were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  The criteria for a compensable evaluation for residuals 
of excision of bilateral breast fibroadenomas are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 7699-7805 (1994); 38 C.F.R. Part 4, 
Diagnostic Code 7699-7805 (2004).

3.  The criteria for a compensable evaluation for uterine 
fibroids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.116a, Diagnostic Code 7699-7613 (1994); 
38 C.F.R. §§ 3.321, 4.116, 7613 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a July 2003 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that she 
should submit pertinent evidence in her possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with her claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

However, only after the June 1993 rating decision was 
promulgated did the AOJ, in July 2003, provide explicit 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Specifically, the claimant was notified that VA has a duty to 
assist her in obtaining evidence necessary to substantiate 
her claims.  The claimant was notified that she must give VA 
enough information about her records so that VA could request 
them and that VA would request necessary records held by 
Federal agencies and make reasonable efforts to help her get 
private records.

Here, the Board finds there could not have been a VCAA letter 
before the June 1993 adjudication since the VCAA was not in 
effect at that time.  While the notice provided to the 
claimant in July 2003 was not given prior to the first AOJ 
adjudication of the claim, the claimant was afforded the 
opportunity to identify medical evidence that VA would 
attempt to obtain.  In that regard, the AOJ obtained 
additional VA medical records after the July 2003 letter was 
sent.  The claimant was also afforded VA examinations in 2004 
after the letter was sent.  The process carried out during 
the course of the claim provided the claimant with a 
meaningful opportunity to participate effectively in the 
processing of the claim by VA.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notice after the initial 
adjudication did not affect the essential fairness of the 
adjudication.  Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Service medical records and VA and private 
treatment records have been obtained, and VA examinations 
were conducted in 1994 and 2004.  The records satisfy 
38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed.

Service connection for bladder/kidney disability

The veteran has appealed the denial of service connection for 
bladder/kidney conditions.  She does not claim that bladder 
or kidney conditions were incurred in combat.  Accordingly, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not 
apply.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

Service medical records show treatment for urinary symptoms.  
There were complaints of frequent urination with dysuria, and 
of burning on urination, in February 1988.  An intravenous 
pyelogram in June 1989 revealed a right ureterocele.  The 
pyelogram was otherwise normal.  The veteran denied a history 
of kidney problems on service evaluations in April and 
December 1991.  On service separation examination in August 
1992, she denied having painful urination.  Clinical 
evaluation of her genitourinary system was normal.  

A post-service October 1992 service medical record notes a 
urinary tract infection and acute pyelonephritis.  

In April 1994, she had a urinary tract infection.  In May 
1994, she was feeling well after a course of doxycycline.  
Lab results reviewed were all negative and the assessment was 
resolved pelvic inflammatory disease.

She reported in October 1994 that she had problems in service 
with her bladder and kidneys and had had bladder and kidney 
infections since service and she has pain in these areas.  

In March 2002, a urinary tract infection was assessed.  
Symptoms had occurred after she had changed medication for 
depression.

On VA examination in February 2004, the veteran reported a 
history of uterine adhesions which had adhered to her 
bladder.  She indicated that they had been lysed.  She denied 
having any current complaints regarding her bladder.  She 
denied dysuria, polyuria, and hematuria.  Examination 
revealed her abdomen was nontender.  The examiner stated that 
no urologic disorders at all were notable at the time of the 
examination and that there was no disability.  An 
incidentally noted right ureterocele which was likely 
congenital and which was not giving her any symptoms and 
which was not associated with disability was reported. 

The March 2004 VA examiner reviewed the veteran's claims 
folder and considered history she provided and examined the 
veteran and indicated that she had a history of urinary tract 
infections, which were resolved, and which had no apparent 
sequelae.

Although the veteran had a urinary tract infection and acute 
pyelonephritis in October 1992, and a urinary tract infection 
in April 1994 and in March 2002, we are denying the claim on 
the basis of an absence of chronic disability.  There are no 
treatment records or other probative evidence between service 
and present, demonstrating a chronic disabling bladder or 
kidney condition.  

At the time of the February 2004 VA examination, the veteran 
denied having any urologic disorder.  She had no complaints 
or problems with regard to her bladder, and no dysuria, 
polyuria, or hematuria.  The examiner reported that there 
were no urologic disorders at all notable at that time and no 
disability.  Physical examination revealed her abdomen to be 
soft and nontender.  In the section following the examination 
findings, the examiner stated that she had urologic disorder 
without significant disability.  He stated that she had a 
right ureterocele which was likely a congenital abnormality, 
not caused by service and not associated with disability 
currently.  

That examiner prepared another report in May 2004.  In his 
May 2004 report, he indicated that the veteran reported that 
she developed urinary tract infections and eventually kidney 
infections in service.  She reported that she had had 
frequent kidney infections since the 1980's, and that they 
occurred about once a year.  She stated that the last one was 
in 1992 and that she had had none since then.  She had had no 
further bladder infections since 1992, no incontinence, and 
no difficulty with urination.  She had been found to have a 
right ureterocele which was a developmental problem of 
congenital problem development, and not caused by service.  
Examination of the abdomen was unremarkable.  The examiner 
indicated that most likely the veteran's ureterocele was 
developmental and not related to kidney infections per se.  
She had had pyelonephritis in the past, which had been 
treated, and she had not had recurrence of it since 1992 and 
has no residuals at this time.  

In the interim between those 2 examination reports, urea 
nitrogen, creatinine, and albumin were not reported as high 
or low on VA lab testing in April 2004.  Additionally in the 
interim, another VA examiner reviewed the veteran's claims 
folder, considered her history, examined her in March 2004, 
and indicated that she had a history of urinary tract 
infections which had resolved and which had no apparent 
sequela.  We conclude that there is no current bladder or 
kidney disability, based on a preponderance of the evidence.  
It fails to show current bladder or kidney disability.  The 
veteran has a right ureterocele, but there is no disability.  
In the absence of a current disability, granting service 
connection for any kidney/bladder or ureter conditions is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (maintaining that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
holding that "in the absence of proof of a present 
disability[,] there can be no valid claim").

The veteran, being a layperson, is not competent to indicate 
that she has chronic bladder or kidney disability, as these 
are the type of assertions which require medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Evaluation rating criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
residuals of excision of bilateral breast fibroadenomas, and 
for uterine fibroids.  In Fenderson v. West, 12 Vet. App. 
119, 126-8 (1999), the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  We conclude that the 
disabilities have not significantly changed and that uniform 
ratings are warranted.

Evaluation of breast fibroadenoma excision residuals

The veteran has appealed the denial of an initial compensable 
evaluation for residuals of excision of bilateral breast 
fibroadenomas.  She contends that her right breast scar 
becomes tender and painful before her menses.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable rating.  

During the course of the claim, there have been amendments to 
the rating schedule.  All applicable versions are being 
considered, and none are more favorable in this case.

She is currently rated under Diagnostic Code 7805, other 
scars.  Old Diagnostic Code 7805 states to rate other scars 
on limitation of function of the part affected.  New 
Diagnostic Code 7805 states to rate other scars on limitation 
of function of the affected part.  On VA breast examination 
in February 2004, clinical evaluation revealed that there was 
no limitation of motion or function caused by the scar of 
either breast.  She told an examiner in February 2004 that 
she could do about 20 pushups.  No functional limitation is 
claimed or identified.  The evidence indicates that there is 
no limitation of function caused by the scar of either 
breast.  

Accordingly, the Board will consider other Diagnostic Codes.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).

Old Code 7626 (1994) provides for a 30 percent rating for 
removal of mammary glands of one breast without removal of 
axillary glands, and a 50 percent rating for removal of 
mammary glands of both breasts without removal of axillary 
glands.  The veteran had a 1.5 centimeter adenoma removed 
from each breast during service.  She has not claimed, and no 
evidence shows, that she had removal of mammary glands of 
either breast.  Accordingly, a compensable rating under old 
Diagnostic Code 7626 is not warranted.  

New Diagnostic Code 7626 (2004) provides for ratings of 40 
percent and higher in cases of radical mastectomies.  It 
provides for a 30 percent rating when there has been breast 
surgery of one breast with a simple mastectomy or wide local 
excision with significant alteration of size or form, and a 
50 percent evaluation when there has been breast surgery of 
both breasts with a simple mastectomy or wide local excision 
with significant alteration of size or form.

The veteran had a 1.5 centimeter nodular adenoma removed from 
each breast in service in between September and October 1987.  
In July 1992, clinical evaluation revealed large breasts.  On 
VA examination in May 2004, the breasts were symmetrical with 
no dimpling or retraction.  The scars were not elevated or 
depressed and the scars were superficial and the examiner 
indicated that any soft tissue loss or damage was negligible.  
There was not any induration or inflexibility of the skin in 
the area of the scars and there was no limitation of motion 
or function caused by the scars.  Neither a mastectomy of 
either breast, nor significant alteration of size or form of 
either breast, is claimed or shown.  We conclude that the 
veteran does not have a mastectomy of either breast, and that 
there has not been significant alteration of size or form of 
either breast.  A compensable rating under old or new 
Diagnostic Code 7626 is not warranted.  

Old Diagnostic Code 7804 provides for a 10 percent rating for 
scars which are tender and painful on objective 
demonstration.  New Diagnostic Code 7804 provides for a 10 
percent rating for scars which are superficial and painful on 
examination.   

The veteran contends that she has mild breast tenderness on 
the right just before her menstrual periods, at the site of 
the breast scar.  On examination in March 2004, the veteran 
stated that she had no breast pain.  The diagnosis was status 
post breast biopsies with no apparent sequela.  On VA 
examination in May 2004, her right breast scar was nonpainful 
and superficial on examination.  The left breast scar was 
nontender and superficial.  There was no inflammation or 
edema.  We conclude that neither scar is painful on objective 
demonstration or examination and that a compensable rating 
under old or new Diagnostic Code 7804 is not warranted.  
Furthermore, the Board finds that the objective examination 
reports are more probative than her unsupported statements 
regarding tenderness.

New Diagnostic Code 7802 provides for a 10 percent rating 
when there are scars, other than on the head, face, or neck, 
that are superficial and do not cause limited motion, but are 
in area or areas of 144 square inches (929 sq. cm.) or 
greater.  The veteran's scars are superficial and do not 
cause limited motion.  The examiner in May 2004 reported that 
the right breast scar was 3 cm by 0.4 cm and that the left 
breast scar was 4 cm by 0.5 cm.  Multiplying their reported 
lengths times their reported widths and adding the products 
together shows that their areas are less than 144 square 
inches (929 sq. cm.).  A compensable rating under new 
Diagnostic Code 7802 is not warranted.  

Old Diagnostic Code 7803 requires superficial scars which are 
poorly nourished with repeated ulceration for a 10 percent 
rating.  New Diagnostic Code 7803 requires superficial scars 
which are unstable for a 10 percent rating.  The May 2004 VA 
examination shows that the veteran's scars were well healed, 
did not have induration, dimpling, or depressions, and were 
not unstable, and that there was no edema or inflammation.  
The veteran, furthermore, has not alleged that her scars are 
poorly nourished, repeatedly ulcerate, or are unstable, and 
no evidence indicates that they are.  We conclude that a 
compensable rating under old or new Diagnostic Code 7803 is 
not warranted.

New Diagnostic Code 7628 indicates that benign neoplasms of 
the breast are to be rated according to impairment of 
function of the urinary or gynecological systems or skin.  
The May 2004 VA examination found the existence of 3 cysts in 
the right breast.  No impairment of function is shown and we 
conclude that a compensable rating under new Diagnostic Code 
7628 is not warranted.

The Board has reviewed the rating schedule and can find no 
other Diagnostic Code which is favorable.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for residuals of excision of breast fibroadenomas and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  

Evaluation of uterine fibroids

The veteran has appealed the denial of an initial compensable 
evaluation for uterine fibroids.  She claims that a 
compensable rating is warranted because she has mild to 
severe pain, irregular periods, and probably some scar 
tissues.  Her doctor had put her on progesterone which she 
was on at the time of the March 1995 hearing.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable rating.  

During the course of the claim, there have been amendments to 
the rating schedule.  All applicable versions are being 
considered, and none is more favorable in this case.

Uterine fibroid was noted during service.  A myomectomy and 
lysis of adhesions were performed in service in June 1989 
after a 3-4 cm mass on top of the uterus was reported.  

The veteran is rated under Diagnostic Code 7699-7613.

Old Diagnostic Code 7613, metritis, provides for a 
noncompensable rating for metritis when it is mild, a 10 
percent rating when it is moderate, and a 30 percent rating 
when it is severe.

The veteran had a urinary tract infection in April 1994 and 
she had pelvic inflammatory disease which resolved by May 
1994.  She was doing well in May 1994.

On VA examination in July 1994, the veteran's uterus was 
nontender.

She testified in October 1994 that she had mild to severe 
pain and irregular periods.

In September 2001, Naprosyn was working well for 
dysmenorrhea.

On examination in March 2004, the uterus was nontender.  The 
May 2004 VA examiner reported that the veteran had slight 
enlargement of the uterus.  The symptoms reported by the 
veteran were dysmenorrhea during the first 2 days of menses, 
which she would treat with aspirin or Panadol and heating pad 
with adequate relief.  She reported no heavy bleeding.  The 
examiner indicated that the veteran's dysmenorrhea was likely 
related to recurrent fibroids.  

The veteran's abdomen was unremarkable on VA examination in 
May 2004.

We conclude that more than mild metritis is not present.  She 
has reported mild to severe pain, but since the resolution of 
pelvic inflammatory disease in April 1994, clinical 
evaluations have revealed the uterus to be nontender.  
Dysmenorrhea reportedly occurs only during the first 2 days 
of menses and is adequately relieved with treatment.  
Accordingly, under old Diagnostic Code 7613, a compensable 
rating is not warranted.  

New Diagnostic Code 7613 is designated for disease, injury, 
or adhesions of the uterus.  They are rated under the new 
General Rating Formula for Disease, Injury, or Adhesions of 
the Female Reproductive Organs.  Under the formula, with 
symptoms not controlled by continuous treatment, a 30 percent 
rating is assigned.  With symptoms that require continuous 
treatment, a 10 percent rating is assigned.  With symptoms 
that do not require continuous treatment, a noncompensable 
rating is assigned.  We conclude that the veteran's symptoms 
do not require continuous treatment.  

The veteran had a urinary tract infection in April 1994 and 
she had pelvic inflammatory disease which was resolved by May 
1994.  In March 2000, she reported that she had previously 
been on cycled Provera 10 days a month for irregular menses, 
and that she now had regular menses.  In September 2001 she 
was on Naprosyn as needed for cramping.  The examiner in May 
2004 identified her uterine fibroid symptom as dysmenorrhea 
and stated that she had it during the first 2 days of menses.  
She reported treatment of it with aspirin or Panadol and 
heating pad with adequate relief.  We accept this information 
as probative evidence that her symptoms do not require 
continuous treatment, and conclude that a compensable rating 
under new Diagnostic Code 7613 is not warranted.  We find 
that her March 1995 hearing testimony does not assist the 
claim.  She stated then that she was on hormone treatment.  
However, she did not indicate that she was on continuous 
treatment and no evidence shows she has been at any time 
since 1995 which is when the regulation changed to provide a 
10 percent rating for continuous treatment.  Additionally, 
the VA examiner in May 2004, specifically addressing fibroid 
residuals, reported dysmenorrhea that she treated with 
aspirin or Panadol and heating pad with adequate relief.  We 
find that such report is probative since the examiner was 
asked to identify her fibroid symptoms.

Old Diagnostic Code 7622 is for displacement of the uterus.  
It provides for a 10 percent rating when displacement is 
moderate, with adhesions and irregular menstruation.  New 
Diagnostic Code 7622 provides for a 10 percent rating for 
displacement of the uterus when there are adhesions and 
irregular menstruation.   The Board concludes that the 
veteran does not have displacement of the uterus.  

The veteran's uterus was retroverted and she had a urinary 
tract infection and pelvic inflammatory disease in April 
1994.  In May 1994, she was feeling well and a pelvic 
sonogram was negative and lab results were all negative.

Since then, her uterus has been examined a number of times 
without retroversion or displacement being reported.  Her 
uterus was described as not appreciably enlarged on VA 
examination in July 1994.  It was reported to be mobile on 
evaluation in June 2003.  It was determined to be mobile, 
anteverted, and well supported on VA examination in March 
2004.  Ultrasound findings were described in May 1994 and May 
2004.  There was no mention of displacement of the uterus.  
We find that the retroversion which she had in April 1994 
resolved, and that there is no current displacement.  We 
conclude that a compensable rating under either version of 
Diagnostic Code 7622 is not warranted.

The Board has reviewed the rating schedule and finds that no 
other Diagnostic Code is applicable.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for uterine fibroids.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Entitlement to service connection for bladder/kidney 
conditions is denied.

Entitlement to a compensable evaluation for residuals of 
excision of bilateral breast fibroadenomas is denied.

Entitlement to a compensable evaluation of uterine fibroids 
is denied.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


